MEMORANDUM **
Harsimran Singh, a native and citizen of India, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we reverse only if the evidence compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The IJ had multiple reasons to doubt the veracity of Singh’s testimony, including the fact that the single document Singh presented in order to establish his identity was contradicted by his own testimony. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (noting that identity is key element of asylum claim). The IJ therefore properly found Singh not credible because he failed to corroborate his testimony. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001).
Because the IJ properly found Singh did not testify credibly on matters central to his asylum claim, the IJ’s finding that Singh was ineligible for asylum must be upheld. See Lata, 204 F.3d at 1245. He therefore also failed to meet his burden to show eligibility for withholding of removal. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). Singh’s CAT claim also fails because it is based on the same testimony *709that the IJ concluded was incredible. See Farah, 348 F.3d at 1157.
PETITION FOR REVIEW DENIED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.